

115 HR 5707 IH: Sexual Trauma Response and Treatment Act
U.S. House of Representatives
2018-05-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5707IN THE HOUSE OF REPRESENTATIVESMay 8, 2018Mr. Knight (for himself and Ms. Tsongas) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo direct the Secretary of Defense to carry out a pilot program to improve the treatment of members
			 of the Armed Forces for post-traumatic stress disorder relating to
			 military sexual trauma.
	
 1.Short titleThis Act may be cited as the Sexual Trauma Response and Treatment Act or the START Act. 2.Pilot program on treatment of members of the Armed Forces for post-traumatic stress disorder related to military sexual trauma (a)In generalThe Secretary of Defense may carry out a pilot program to assess the feasibility and advisability of using intensive outpatient programs to treat members of the Armed Forces suffering from post-traumatic stress disorder resulting from military sexual trauma, including treatment for substance abuse, depression, and other issues related to such conditions.
 (b)Discharge through partnershipsThe pilot program authorized by subsection (a) shall be carried out through partnerships with public, private, and non-profit health care organizations and institutions that—
 (1)provide health care to members of the Armed Forces; (2)provide evidence-based treatment for psychological and neurological conditions that are common among members of the Armed Forces, including post-traumatic stress disorder, traumatic brain injury, substance abuse, and depression;
 (3)provide health care, support, and other benefits to family members of members of the Armed Forces; and
 (4)provide health care under the TRICARE program (as that term is defined in section 1072 of title 10, United States Code).
 (c)Program activitiesEach organization or institution that participates in a partnership under the pilot program authorized by subsection (a) shall—
 (1)carry out intensive outpatient programs of short duration to treat members of the Armed Forces suffering from post-traumatic stress disorder resulting from military sexual trauma, including treatment for substance abuse, depression, and other issues related to such conditions;
 (2)use evidence-based and evidence-informed treatment strategies in carrying out such programs; (3)share clinical and outreach best practices with other organizations and institutions participating in the pilot program; and
 (4)annually assess outcomes for members of the Armed Forces individually and among the organizations and institutions participating in the pilot program with respect to the treatment of conditions described in paragraph (1).
 (d)Evaluation metricsBefore commencement of the pilot program, the Secretary shall establish metrics to be used to evaluate the effectiveness of the pilot program and the activities under the pilot program.
			(e)Reports
 (1)Initial reportNot later than 180 days after the date of the enactment of this Act, the Secretary shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on the pilot program authorized by subsection (a). The report shall include a description of the pilot program and such other matters on the pilot program as the Secretary considers appropriate.
 (2)Final reportNot later than 180 days after the cessation of the pilot program under subsection (f), the Secretary shall submit to the committees of Congress referred to in paragraph (1) a report on the pilot program. The report shall include the following:
 (A)A description of the pilot program, including the partnership under the pilot program as described in subsection (b).
 (B)An assessment of the effectiveness of the pilot program and the activities under the pilot program. (C)Such recommendations for legislative or administrative action as the Secretary considers appropriate in light of the pilot program, including recommendations for extension or making permanent the authority for the pilot program.
 (f)TerminationThe Secretary may not carry out the pilot program authorized by subsection (a) after the date that is three years after the date of the enactment of this Act.
			